MILLER, Justice.
A petition for writ of habeas corpus was filed with this court by Joe Canada Wheat (hereinafter relator). The relator complains that he has been illegally confined by the Sheriff of Harris County, Texas, by virtue of an order of Commitment issued by the Judge of the 246th Judicial District Court of Harris County, Texas.
Relator was held in contempt of court for failure to pay child support under the terms of an order entered February 19, 1981. As punishment, relator was confined to the Harris County Jail until purging himself by payment of $4,691.00 arrearages, costs of court, costs of attorney’s fees and commitment. He seeks relief from the coercive part of the order. We granted leave to file this writ and ordered relator released from jail on bond pending final determination of the matter.
*766Relator was to appear before this court at 9:00 a.m. on September 1, 1982, but neither relator nor his counsel appeared. No briefs or statement of facts have been filed. Based upon the limited record before this court, relator has failed to show that the judgment of contempt and the commitment are void.
Relator’s application for writ of habeas corpus is denied, his bond is forfeited, and he is ordered remanded to the custody of the Sheriff of Harris County, Texas.